Case 20-12919-EPK Doc 35 Filed 04/23/20 Page1lof5

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

In re:
JAMES E. DRY Case No.: 20-12919-EPK
SSN:XXX-XX-9204 Chapter 13

Debtor(s)
/

DEBTORS MOTION TO PAY INTEREST ON DEPARTMENT OF THE TREASURY-
INTERNAL REVENUE SERVICES UNSECURED PRIORITY CLAIM #7

 

The Debtor, James E. Dry, by and through the undersigned attorney, files this Motion
to Pay Interest on Department of the Treasury-Internal Revenue Service Unsecured
Priority Claim #7 and states:

1. The Department of the Treasury-Internal Revenue Services is owed an

unsecured priority tax claim as set forth in Claim # 7 for tax year 2018. The
Department of the Treasury-Internal Revenue Service takes the legal position
that interest accrues on said amount over the Chapter 13 Plan period, and
that the accrued interest in non-dischargeable.

2. The accrual of said non-dischargeable interest severely hampers the Debtor’s

ability to effectually reorganize and jeopardizes their fresh start. Thus, the
Debtor seeks to separately pay the Department of the Treasury/IRS claim 5%
interest on its general priority claim (or any future amendments thereto)
through the Chapter 13 Plan.

3. The undersigned counsel further requests attorney fees/costs of $500.00 as a

result of filing this motion.

WHEREFORE, the Debtor, respectfully requests that this Court enter an Order: (1)
allowing the Debtor to pay the Department of the Treasury/IRS 5% interest on any priority
unsecured claim of the Department of the Treasury/IRS through the Chapter 13 Plan for tax
year 2018 (including amended or modified plans); (2) approving $500.00 in attorneys
Case 20-12919-EPK Doc 35 Filed 04/23/20 Page 2of5

fees/costs; and (3) such other and further relief as the Court may deem just and proper.

| HEREBY CERTIFY that | am admitted to the Bar of the United States District Court
for the Southern District of Florida and that | am in compliance with the additional
qualifications to practice set forth in Local Rule 2090-1(A).

| HEREBY CERTIFY that a true and correct copy of the foregoing has been
furnished to: Robin R. Weiner, Trustee, P. O. Box 559007, Ft. Lauderdale, FL 33355-9007:
and Office of the U.S. Trustee, 51 S.W. First Ave., Ste. 1204, Miami, FL 33130; The
Department of the Treasury-Internal Revenue Service, P.O. Box 7346, Philadelphia, PA
19107-7346; William P. Barr, Attorney General of the United States, 950 Pennsylvania
Ave., NW, Room 4400, Washington, D.C. 20530; Hon. Ariana Fajardo Orsham ,United
States Attorney, Southern District of Florida, 99 NE4th St, Miami, FL 33132; Special
Assistant United States Attorney, Associate Area Counsel (SBSE), Ft. Lauderdale, 1000
South Pine Island Road, Ste. 300, Plantation, FL 33324; and all on the attached service list,
this 23 day of April, 2020

JAMES E. COPELAND, P.A.
P.O.Box 32877

Palm Beach Gardens, Florida 33420
Tel: (561) 881-8989

Fax:(561) 881-8985

Email: Ir amesecopetani@be rs h.net
LS 7
SS Na ne
“S

JAMES E. COPELAND
Fla. Bar No.: 328103

 
abel Matrix for local noticing
13¢-9

‘ase 20-12919-EPK

iouthern District of Florida
lest Palm Beach

‘hu Apr 23 09:26:50 EDT 2020

p)21ST MORTGAGE CORPORATION
'0 BOX 477
NOXVILLE TN 37901-0477

iest Buy Credit Services
0 Box 790441
iaint Louis, MO 63179-0441

‘apital One Bank (USA), N.A.

iy American InfoSource as agent
'0 Box 71083

tharlotte, NC 28272-1083

‘iti Cards
'0 Box 6077
‘loux Falls, SD 57117-6077

lepartment of The Treasury
‘internal Revenue Service
'0 Box 621501

itlanta, GA 30362-3001

tefinancial
‘ll E. Hendersen
‘ampa, FL 33602-2509

lighlands Regional Medical Center
‘/o Medicredit, Inc.

'0 Box 1629

laryland Heights, MO 63043-0629

‘nternal Revenue Service
'.0. Box 7346
hiladelphia, PA 19101-7346

fohn Deere Financial
0. Box 6600
fohnston, IA 50131-6600

Case 20-12919 Re ripAGat r,s Filed 04/23/20

c/o John C. Hanson, II
200 S. Biscayne Blvd Suite 1650
Miami, FL 33131-2310

AdventHealth Sebring
PO Box 86439
Orlando, FL 32886-4399

Capital One

Attn: Bankruptcy

Po Box 30285

Salt Lake City, UT 84130-0285

Capital One/Bass Pro Shops
Attn: Bankruptcy

Po Box 30285

Salt Lake City, UT 84130-0285

Citibank

Attn: Recovery/Centralized Bankruptcy
Po Box 790034

St Louis, MO 63179-0034

(p)FORD MOTOR CREDIT COMPANY
P 0 BOX 62180
COLORADO SPRINGS CO 80962-2180

Highlands Regional Medical Center
PO Box 740743
Cincinnati, OH 45274-0743

Hon. Ariana Fajardo Orshan
U.S. Attorney for The
Southern District of Florida
99 N.E. 4th Street

Miami, FL 33132-2131

(p) INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
PO BOX 7346

PHILADELPHIA PA 19101-7346

LVNV Funding, LLC
Resurgent Capital Services
PO Box 10587

Greenville, SC 29603-0587

Pag Gehan Bank
PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541-1021

Badcock & More
P.O. Box 724
Mulberry, FL 33860-0724

Capital One / Yamaha

Attn: Bankruptcy

Po Box 30285

Salt Lake City, UT 84130-0285

Citi Cards
PO Box 6062
Sioux Falls, SD 57117-6062

Comenity Bank/Bealls Florida
Attn: Bankruptcy

Po Box 182125

Columbus, OH 43218-2125

GTE Financial (dba) GTE Federal CU
Attn: Bankruptcy

Po Box 172599

Tampa, FL 33672-0599

Highlands Regional Medical Center
Resurgent Capital Services

PO Box 1927

Greenville, SC 29602-1927

Hon. William Pelham Barr
Attorney General of The U.S.
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

John Deere Financial
P.O. Box 4450
Carol Stream, IL 60197-4450

LightStream/Suntrust
Attn: Bankruptcy

655 W Broadway

San Diego, CA 92101-8490
dghtstream Suntrust Bank
'0 Box 117320
itlanta, GA 30368-7320

ipecial Asst U.S. Atty
i/o IRS Area Counsel

000 S Pine Island Rd.
iuite 300

‘lantation, FL 33324-3910

iuntrust

ittn: Bankruptcy

lail Code VA-RVW-6290 PO Box 85092
tichmond, VA 23285-5092

iynchrony Bank/Lowes
ittn: Bankruptcy

'o Box 965060

irlando, FL 32896-5060

lells Fargo Bank, N.A.
0 Box 10347
les Moines, IA 50306-0347

‘ames E Copeland Esq

'ames E. Copeland, P.A.

'.0. Box 32877

‘alm Beach Gardens, FL 33420-2877

Case 20-1291,9kRK Doc 35 Filed 04/23/20

Citi Corp Credit Services Centralized Ba
Po Box 20507
Kansas City, MO 64195-0507

SunTrust Bank now Truist Bank
Attn: Support Services

P.0. Box 85092

Richmond, VA 23286-0001

Suntrust Bank

Attn: Bankruptcy

Mail Code VA-RVW-6290 PO Box 85092
Richmond, VA 23285-5092

Synchrony Bank/Walmart

Attn: Bankruptcy Department
P.O. Box 965060

Orlando, FL 32896-5060

Wells Fargo Dealer Services
Attn: Bankruptcy

Po Box 19657

Irvine, CA 92623-9657

James E. Dry
P.O. Box 374
Venus, FL 33960-0374

Pad AP bP the US Trustee

51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130-1614

Suncoast Credit Union
Attn: Bankruptcy

Po Box 11904

Tampa, FL 33680-1904

Syncb/Rooms To Go
Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060

W. S. Badcock, Corp.
P. 0. Box 724
Mulberry, FL 33860-0724

Wells Fargo Jewelry Advantage
Attn: Bankruptcy

Po Box 10438

Des Moines, IA 50306-0438

Robin R Weiner

www. chl3weiner.com

POB 559007

Fort Lauderdale, FL 33355-9007

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).

‘Ist Mortgage Corporation
ttn: Customer Inquires

20 Market Street, Suite 100
‘noxville, TN 37902

‘nternal Revenue Service
‘0 Box 931200
iouisville, KY 40293-1200

(d}21st Mortgage Corporation
Attn: Bankruptcy

PO Box 477

Knoxville, TN 37901

Ford Motor Credit

National Bankruptcy Service Center
Po Box 62180

Colorado Springs, CO 80962

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
u)West Palm Beach Case 20-12910sEP Ke WEG > ‘Filed 04/23/20 Page5of5

Mailable recipients 47
Bypassed recipients 1
Total 48
